Title: To George Washington from Robert R. Livingston, 2 May 1783
From: Livingston, Robert R.
To: Washington, George


                  
                     Sir
                     Philadelphia, 2d May 1783
                  
                  I was yesterday honored by the receipt of your Letter of the 22d April—I am happy to find that you have determined on a personal interview with General Carleton, which I am satisfied is the most probable means of bringing him to a prompt explanation of his intentions, if, (which I much doubt) he has yet been sufficiently authorized to have formed any.
                  My doubts arise from the debates of the 3d of March, which I think prove that the British administration had not then concluded on the time & manner of the evacuation of New York—One point, however of some importance to the state, may I think with propriety be pressed—If being no longer enemies we are to render each other mutual good offices, there can be no objection to permitting those parts of the state which are not necessary to the case & security of the British Troops to revert to the state, & submit to its jurisdiction.  Long-Island, Staten Island, & Great part of the County of West Chester certainly ought not to be considered as within their Jurisdiction, merely because it was in the power of the British during the war to make inroads upon them—Nor can General Carleton insist upon retaining all of them from the State, without betraying suspicions which our generous conduct in the restoration of the prisoners will shew to be ill founded—or without encouraging such on our part as seem already to have made their way into the British house of Commons—Nothing can be more injurious to the Royalists than to take any measure which has the face of forcing the states to restore them to favor.  Their only resource now must lie in those tender feelings which will begin to take place as our resentments subside, & as we feel ourselves happy in the enjoyment of peace.  I have the honor to be sir with great respect & Esteem Your Excellency’s Most obedt humble servant
                  
                     Robt R. Livingston
                  
               